Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/22/2022 has been entered. Claims 2, 12-14 and 16 are cancelled, and new claims 21-25 are added. Claims 1, 3-11, 15 and 17-25 are currently pending in this application.

Allowable Subject Matter
Claims 1, 3-11, 15 and 17-25 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a display device as set forth in claims 1, 3-11, 15 and 17-25.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a display device comprising: a first substrate comprising a first transparent substrate and a pixel electrode; a second substrate comprising a second transparent substrate and a common electrode; a liquid crystal layer; a sealant; and a plurality of light-emitting elements arranged in a first direction, wherein the second transparent substrate comprises a side surface opposed to the light-emitting elements, a color of the sealant is black, yellow or red, the second substrate comprises a reflective laver, the reflective layer is located between the second transparent substrate and the sealant, the reflective layer extends along the first direction in planar view, the sealant includes a first portion and a second portion extending along the first direction, and a third portion and a fourth portion extending along a second direction intersecting the first direction, the first portion is located between the light-emitting elements and the second portion, and wherein “the reflective layer overlaps the first 
Claims 3-11, 15 and 17-20 are allowable due to their dependency.
The most relevant references, Ide (JP2007094254A) in view of Inoue (US 6175397), Kim (US 2012/0033150) and Matsukizono (US 2013/0271690) taken along or in combination, only discloses a display device comprising: a first substrate comprising a first transparent substrate and a pixel electrode; a second substrate comprising a second transparent substrate and a common electrode; a liquid crystal layer; a sealant; and a plurality of light-emitting elements arranged in a first direction, wherein the second transparent substrate comprises a side surface opposed to the light-emitting elements, a color of the sealant is black, yellow or red, the second substrate comprises a reflective laver, the reflective layer is located between the second transparent substrate and the sealant, the reflective layer extends along the first direction in planar view, the sealant includes a first portion and a second portion extending along the first direction, and a third portion and a fourth portion extending along a second direction intersecting the first direction, the first portion is located between the light-emitting elements and the second portion. However they do not teach or suggest that the reflective layer overlaps the first portion and does not overlap the second portion, the third portion and the fourth portion in combination with the other required elements of the claim.

Regarding claim 21, the prior art of record, taken along or in combination, fails to disclose or suggest a display device comprising: a first substrate comprising a first transparent substrate and a pixel electrode; a second substrate comprising a second transparent substrate and a common electrode; a liquid crystal layer; a sealant; and a light-emitting element, wherein the second transparent substrate comprises a side surface opposed to the light-emitting element, a color of the sealant is black, yellow or red, the second substrate comprises a reflective layer, the reflective layer is located between the second 
Claims 22-25 are allowable due to their dependency.
The most relevant references, Ide (JP2007094254A) in view of Inoue (US 6175397), Chan (US 2008/0252838), Kim (US 2012/0033150), Kim (US 6022646) and Lee (US 2016/0077376) taken along or in combination, only discloses a display device comprising: a first substrate comprising a first transparent substrate and a pixel electrode; a second substrate comprising a second transparent substrate and a common electrode; a liquid crystal layer; a sealant; and a light-emitting element, wherein the second transparent substrate comprises a side surface opposed to the light-emitting element, a color of the sealant is black, yellow or red, the second substrate comprises a reflective layer, the reflective layer is located between the second transparent substrate and the sealant, the second substrate comprises a light-shielding layer located between the second transparent substrate and the liquid crystal layer, the reflective layer is formed of a same material as the light-shielding layer, the light-shielding layer comprises a conductive layer having a lower resistance than the common electrode, the light-shielding layer is electrically connected to the common electrode, the light-shielding layer is in contact with the second transparent substrate, and the common electrode covers the light-shielding layer and is in contact with the second transparent substrate. However they do not teach or suggest that the combined limitation of “the light-shielding layer is electrically connected to the common electrode, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like 




/Shan Liu/
Primary Examiner, Art Unit 2871